Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for disability and death benefits. Appellants contest the findings of accident and causal relation. The board found that decedent “ pulled with a chain, a dolly truck loaded with merchandise up six steps and felt a pain in his chest * * began to perspire and * * * had difficulty in breathing * * * was forced to stop working” and that this “effort expended * * * with attendant pain and resultant myocardial infarction constitutes an accident ”; and this the board determined to be the cause of claimant’s disability commencing six days later and of his death 10 months thereafter. This causative work incident was identified by the evidence. The loaded dolly weighed from 70 to 80 pounds according to claimant’s testimony and about 90 pounds according to that of his foreman. Claimant’s superiors seem to have recognized overexertion as the cause of the complaints which he made to them at the time. The board was warranted in finding the work sufficiently arduous to constitute excessive strain. The medical proof was in conflict and it was, of course, within the board’s province to accept the evidence, including that of its impartial expert, which related disability and death to the strain found. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.